Title: From Thomas Jefferson to Albert Gallatin, 18 October 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Oct. 18. 08.
                  
                  I think that none of the circumstances preceding the passage of the Embargo law stated by M. Lorent, make any part of his case. the misfortunes entering into the preceding history of that property, not flowing from any act of this government, authorize no claims on it. the embargo law excepted from it’s own operation articles then laden on board a foreign ship, without distinguishing between articles of foreign or national property. it subjected to it’s operation all articles, whether of foreign or national property, not then laden on board any foreign ship. mr Lorent’s property was not then laden on board of any foreign ship, is therefore within the words of the law, & as certainly within it’s purview. it is not one of those cases which though within the words of a law, were notoriously not within it’s intention, and are therefore relievable by an equitable exercise of discretionary power. Affectte. salutns
               